                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GIANNI VERSACE, S.P.A.,
                                                   Case No. 19-cv-01812
                      Plaintiff,
                                                   Judge Charles R. Norgle
       v.
                                                   Magistrate Judge Sheila Finnegan
YU YANLI, et al.,

                      Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Gianni

Versace, S.p.A. (“Versace”) hereby dismisses this action with prejudice as to the following

Defendants:

               Defendant Name                                   Line No.
                luomansi Store                                     83
            Jamarna Speciality Store                                111
                 Mary's Store                                       117

Dated this 24th day of May 2019.          Respectfully submitted,

                                         /s/ RiKaleigh C. Johnson
                                         Paul G. Juettner
                                         Justin R. Gaudio
                                         RiKaleigh C. Johnson
                                         Greer, Burns & Crain, Ltd.
                                         300 South Wacker Drive, Suite 2500
                                         Chicago, Illinois 60606
                                         312.360.0080
                                         312.360.9315 (facsimile)
                                         pjuettner@gbc.law
                                         jgaudio@gbc.law
                                         rjohnson@gbc.law

                                         Counsel for Plaintiff Gianni Versace, S.p.A.
